Exhibit 10.4

DECKERS OUTDOOR CORPORATION

STOCK APPRECIATION RIGHTS AWARD AGREEMENT

UNDER

2006 EQUITY INCENTIVE PLAN

LEVEL 1 AWARD

Name of Grantee:

 

Total Number of SARs Granted:

 

Grant Date:

 

SAR Base Value:

 

 

Deckers Outdoor Corporation (the “Company”) has on the Grant Date specified
above (the “Grant Date”) granted to
                                                      (“Grantee”), in order to
provide an incentive for Grantee to remain a Service Provider of the Company and
to exert added effort towards its growth and success, an award (the “Award”) of
stock appreciation rights (“SARs”) with respect to that number of shares set
forth above of the Company’s Common Stock, $0.01 par value per share (the
“Common Stock”), subject to certain restrictions and on the terms and conditions
contained in this Stock Appreciation Rights Award Agreement (this “Agreement”)
and the Deckers Outdoor Corporation 2006 Stock Incentive Plan (the “Plan”).  Any
terms not defined in this Agreement shall have the meaning set forth in the
Plan.


1.             GRANT OF STOCK APPRECIATION RIGHTS.  THE COMPANY HEREBY GRANTS TO
THE GRANTEE UNDER THE PLAN AND ON THE TERMS AND ON CONDITIONS SET FORTH IN THIS
AGREEMENT SARS WITH RESPECT TO THAT NUMBER OF SHARES SET FORTH ABOVE OF THE
COMPANY’S COMMON STOCK AT THE “BASE VALUE” PER SHARE SET FORTH ABOVE (THE
“SARS”).


2.             BASE VALUE AND BENEFIT.  THE BASE VALUE SET FORTH ABOVE IS EQUAL
TO THE FAIR MARKET VALUE OF A SHARE OF THE COMPANY’S COMMON STOCK ON THE GRANT
DATE.  EACH SAR ENTITLES GRANTEE TO RECEIVE FROM THE COMPANY UPON THE SETTLEMENT
OF THE SAR AN AMOUNT, PAYABLE IN SHARES OF THE COMPANY’S COMMON STOCK, EQUAL TO
THE EXCESS, IF ANY, OF (A) THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK ON
THE DATE OF SETTLEMENT, OVER (B) THE BASE VALUE PER SHARE.


3.             VESTING OF SARS. THE RIGHT TO EXERCISE THE SARS SHALL VEST IN
INSTALLMENTS, AND THE SARS SHALL BE EXERCISABLE FROM TIME TO TIME IN WHOLE OR IN
PART AS TO ANY VESTED INSTALLMENT (“VESTED SARS”), BASED UPON THE GRANTEE’S
“CONTINUOUS SERVICE” (AS DEFINED BELOW) TO THE COMPANY AND THE ACHIEVEMENT BY
THE COMPANY OF THE PERFORMANCE MILESTONES SET FORTH BELOW.  THE SARS SHALL VEST
AS FOLLOWS:


(A)           IF THE COMPANY ACHIEVES ALL OF THE PERFORMANCE OBJECTIVES SET
FORTH ON EXHIBIT A ATTACHED HERETO FOR THE TWELVE MONTH PERIOD ENDING DECEMBER
31, 2010, THEN EIGHTY PERCENT (80%) OF THE SARS SHALL VEST AND BECOME VESTED
SARS EFFECTIVE AS OF DECEMBER 31, 2010,


--------------------------------------------------------------------------------



PROVIDED THAT THE GRANTEE SHALL HAVE PROVIDED CONTINUOUS SERVICE TO THE COMPANY
THROUGH DECEMBER 31, 2010.


(B)           IF THE COMPANY ACHIEVES ALL OF THE PERFORMANCE OBJECTIVES SET
FORTH ON EXHIBIT A ATTACHED HERETO FOR THE TWELVE MONTH PERIOD ENDING DECEMBER
31, 2011, THEN ONE HUNDRED PERCENT (100%) OF THE REMAINING UNVESTED SARS SHALL
VEST AND BECOME VESTED SARS EFFECTIVE AS OF DECEMBER 31, 2011, PROVIDED THAT THE
GRANTEE SHALL HAVE PROVIDED CONTINUOUS SERVICE TO THE COMPANY THROUGH DECEMBER
31, 2011.


(C)           NO ADDITIONAL SARS SHALL VEST AFTER THE DATE OF TERMINATION OF
OPTIONEE’S “CONTINUOUS SERVICE” (AS DEFINED BELOW), BUT VESTED SARS SHALL
CONTINUE TO BE EXERCISABLE IN ACCORDANCE WITH SECTION 3 HEREOF WITH RESPECT TO
THAT NUMBER OF SARS THAT HAVE VESTED AS OF THE DATE OF TERMINATION OF OPTIONEE’S
CONTINUOUS SERVICE.


(D)           AS USED HEREIN, THE TERM “CONTINUOUS SERVICE” MEANS (I) EMPLOYMENT
BY EITHER THE COMPANY OR ANY PARENT OR SUBSIDIARY CORPORATION OF THE COMPANY, OR
BY ANY SUCCESSOR ENTITY FOLLOWING A CHANGE IN CONTROL, WHICH IS UNINTERRUPTED
EXCEPT FOR PAID VACATIONS OR PAID SICK DAYS IN ACCORDANCE WITH COMPANY POLICY,
AS APPLICABLE, OR (II) SERVICE AS A MEMBER OF THE BOARD OF DIRECTORS OF THE
COMPANY UNTIL GRANTEE RESIGNS, IS REMOVED FROM OFFICE, OR GRANTEE’S TERM OF
OFFICE EXPIRES AND HE OR SHE IS NOT REELECTED.  ANY LEAVE OF ABSENCE OR OTHER
TIME OFF WORK, WHETHER OR NOT APPROVED BY THE COMPANY, SHALL RESULT IN A
SUSPENSION OF GRANTEE’S CONTINUOUS SERVICE, AND DURING SUCH TIME ANY SARS HELD
BY GRANTEE SHALL NOT VEST UNLESS PROVIDED OTHERWISE IN WRITING BY THE
ADMINISTRATOR.  THE GRANTEE’S CONTINUOUS SERVICE SHALL NOT TERMINATE MERELY
BECAUSE OF A CHANGE IN THE CAPACITY IN WHICH THE GRANTEE RENDERS SERVICE TO THE
COMPANY OR A CORPORATION OR SUBSIDIARY CORPORATION DESCRIBED IN CLAUSE (I)
ABOVE.  FOR EXAMPLE, A CHANGE IN THE GRANTEE’S STATUS FROM AN EMPLOYEE TO A
NON-EMPLOYEE DIRECTOR WILL NOT CONSTITUTE AN INTERRUPTION OF THE GRANTEE’S
CONTINUOUS SERVICE, PROVIDED THERE IS NO INTERRUPTION IN THE GRANTEE’S
PERFORMANCE OF SUCH SERVICES.  NOTWITHSTANDING THE FOREGOING, FOR ANY EMPLOYEE
OF A SUBSIDIARY OF THE COMPANY LOCATED OUTSIDE THE UNITED STATES, SUCH
EMPLOYEE’S CONTINUOUS SERVICE SHALL BE DEEMED TERMINATED UPON THE COMMENCEMENT
OF SUCH EMPLOYEE’S “GARDEN LEAVE PERIOD,” “NOTICE PERIOD,” OR OTHER SIMILAR
PERIOD WHERE SUCH EMPLOYEE IS BEING COMPENSATED BY SUCH SUBSIDIARY BUT NOT
ACTIVELY PROVIDING SERVICE TO SUCH SUBSIDIARY.


4.             VESTING UPON CHANGE IN CONTROL.


(A)           IN THE EVENT OF A CHANGE IN CONTROL (AS DEFINED IN THE PLAN) OF
THE COMPANY, ANY SURVIVING CORPORATION OR ACQUIRING CORPORATION (OR PARENT
THEREOF) MAY ASSUME THE SARS OR SHALL SUBSTITUTE SIMILAR AWARDS (INCLUDING AN
AWARD TO ACQUIRE THE SAME CONSIDERATION PAID TO THE STOCKHOLDERS IN SUCH CHANGE
IN CONTROL).  NOTWITHSTANDING THE FOREGOING, IF THE CHANGE IN CONTROL IS NOT
APPROVED BY A MAJORITY OF THE CONTINUING DIRECTORS (AS DEFINED BELOW), OR IF ANY
SURVIVING CORPORATION OR ACQUIRING CORPORATION DOES NOT ASSUME THE SARS OR AGREE
TO SUBSTITUTE SIMILAR AWARDS FOR THE SARS COVERED BY THIS AGREEMENT, THE SARS
SHALL FULLY VEST AND GRANTEE SHALL HAVE THE RIGHT TO EXERCISE SUCH SARS
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH CHANGE IN CONTROL.  IF IN
CONNECTION WITH A CHANGE IN CONTROL APPROVED BY A MAJORITY OF THE CONTINUING
DIRECTORS THE ACQUIRING OR SUCCESSOR ENTITY (OR PARENT THEREOF) PROVIDES FOR THE
CONTINUANCE OR ASSUMPTION OF THIS AGREEMENT OR THE SUBSTITUTION FOR THIS
AGREEMENT OF A NEW AGREEMENT OF COMPARABLE VALUE (“NEW INCENTIVES”), THEN
VESTING OF THE SARS SHALL NOT ACCELERATE; PROVIDED, HOWEVER,

2


--------------------------------------------------------------------------------



(I)            IF GRANTEE’S CONTINUOUS SERVICE IS TERMINATED WITHOUT CAUSE OR
PURSUANT TO A CONSTRUCTIVE TERMINATION (AS DEFINED BELOW) WITHIN 12 MONTHS
FOLLOWING SUCH CHANGE IN CONTROL, THE SARS OR NEW INCENTIVES SHALL ACCELERATE
AND BECOME FULLY VESTED EFFECTIVE UPON SUCH TERMINATION; OR


(II)           IF, FOLLOWING A CHANGE IN CONTROL, GRANTEE SHALL HAVE PROVIDED
CONTINUOUS SERVICE THROUGH DECEMBER 31, 2010, THEN, WHETHER OR NOT THE
PERFORMANCE OBJECTIVES SET FORTH IN EXHIBIT A HAVE BEEN MET, 80% OF THE
RESTRICTED STOCK UNITS OR NEW INCENTIVES SHALL VEST ON DECEMBER 31, 2010, AND
IF, FOLLOWING A CHANGE IN CONTROL, GRANTEE SHALL HAVE PROVIDED CONTINUOUS
SERVICE THROUGH DECEMBER 31, 2011, THEN, WHETHER OR NOT THE PERFORMANCE
OBJECTIVES SET FORTH IN EXHIBIT A HAVE BEEN MET, 100% OF THE RESTRICTED STOCK
UNITS OR NEW INCENTIVES SHALL VEST ON DECEMBER 31, 2011.


(B)           FOR PURPOSES OF THIS SECTION 4, THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS SET FORTH BELOW:


(I)            “CAUSE” MEANS, WITH RESPECT TO A GRANTEE’S CONTINUOUS SERVICE,
THE TERMINATION BY THE COMPANY OF SUCH CONTINUOUS SERVICE FOR ANY OF THE
FOLLOWING REASONS: (A) THE CONTINUED, UNREASONABLE REFUSAL OR OMISSION BY THE
GRANTEE TO PERFORM ANY MATERIAL DUTIES REQUIRED OF HIM BY THE COMPANY IF SUCH
DUTIES ARE CONSISTENT WITH DUTIES CUSTOMARY FOR THE POSITION HELD WITH THE
COMPANY; (B) ANY MATERIAL ACT OR OMISSION BY THE GRANTEE INVOLVING MALFEASANCE
OR GROSS NEGLIGENCE IN THE PERFORMANCE OF GRANTEE’S DUTIES TO, OR MATERIAL
DEVIATION FROM ANY OF THE POLICIES OR DIRECTIVES OF, THE COMPANY; (C) CONDUCT ON
THE PART OF GRANTEE WHICH CONSTITUTES THE BREACH OF ANY STATUTORY OR COMMON LAW
DUTY OF LOYALTY TO THE COMPANY; INCLUDING THE UNAUTHORIZED DISCLOSURE OF
MATERIAL CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE COMPANY; OR (D) ANY
ILLEGAL ACT BY GRANTEE WHICH MATERIALLY AND ADVERSELY AFFECTS THE BUSINESS OF
THE COMPANY OR ANY FELONY COMMITTED BY GRANTEE, AS EVIDENCED BY CONVICTION
THEREOF, PROVIDED THAT THE COMPANY MAY SUSPEND GRANTEE WITH PAY WHILE ANY
ALLEGATION OF SUCH ILLEGAL OR FELONIOUS ACT IS INVESTIGATED.  IN THE EVENT THAT
THE GRANTEE IS A PARTY TO AN EMPLOYMENT AGREEMENT OR OTHER SIMILAR AGREEMENT
WITH THE COMPANY OR ANY AFFILIATE THAT DEFINES A TERMINATION ON ACCOUNT OF
“CAUSE” (OR A TERM HAVING SIMILAR MEANING), SUCH DEFINITION SHALL APPLY AS THE
DEFINITION OF A TERMINATION ON ACCOUNT OF “CAUSE” FOR PURPOSES HEREOF, BUT ONLY
TO THE EXTENT THAT SUCH DEFINITION PROVIDES THE GRANTEE WITH GREATER RIGHTS.  A
TERMINATION ON ACCOUNT OF CAUSE SHALL BE COMMUNICATED BY WRITTEN NOTICE TO THE
GRANTEE, AND SHALL BE DEEMED TO OCCUR ON THE DATE SUCH NOTICE IS DELIVERED TO
THE GRANTEE.


(II)           “CONSTRUCTIVE TERMINATION” SHALL MEAN A TERMINATION OF EMPLOYMENT
BY GRANTEE WITHIN SIXTY (60) DAYS FOLLOWING THE OCCURRENCE OF ANY ONE OR MORE OF
THE FOLLOWING EVENTS WITHOUT THE GRANTEE’S WRITTEN CONSENT (I) ANY REDUCTION IN
POSITION, TITLE, OVERALL RESPONSIBILITIES, LEVEL OF AUTHORITY, LEVEL OF
REPORTING, BASE COMPENSATION, ANNUAL INCENTIVE COMPENSATION OPPORTUNITY,
AGGREGATE EMPLOYEE BENEFITS OR (II) A REQUEST THAT GRANTEE’S LOCATION OF
EMPLOYMENT BE RELOCATED BY MORE THAN FIFTY (50) MILES.  IN THE EVENT THAT THE
GRANTEE IS A PARTY TO AN EMPLOYMENT AGREEMENT OR OTHER SIMILAR AGREEMENT WITH
THE COMPANY OR ANY AFFILIATE (OR A SUCCESSOR ENTITY) THAT DEFINES A TERMINATION
ON ACCOUNT OF “CONSTRUCTIVE TERMINATION,” “GOOD REASON” OR “BREACH OF AGREEMENT”
(OR A TERM HAVING A SIMILAR MEANING), SUCH DEFINITION SHALL APPLY AS THE
DEFINITION OF “CONSTRUCTIVE TERMINATION” FOR PURPOSES HEREOF IN LIEU OF THE
FOREGOING, BUT ONLY TO THE EXTENT THAT SUCH DEFINITION PROVIDES THE GRANTEE WITH
GREATER RIGHTS.  A CONSTRUCTIVE TERMINATION SHALL BE COMMUNICATED BY WRITTEN
NOTICE TO THE COMMITTEE, AND SHALL BE DEEMED TO OCCUR ON THE DATE SUCH NOTICE IS
DELIVERED TO THE COMMITTEE, UNLESS THE CIRCUMSTANCES GIVING RISE TO THE
CONSTRUCTIVE TERMINATION ARE CURED WITHIN FIVE (5) DAYS OF SUCH NOTICE.

3


--------------------------------------------------------------------------------



(III)          “CONTINUING DIRECTOR” MEANS ANY MEMBER OF THE BOARD OF DIRECTORS
OF THE COMPANY WHO WAS A MEMBER OF THE BOARD PRIOR TO THE ADOPTION OF THE PLAN,
AND ANY PERSON WHO IS SUBSEQUENTLY ELECTED TO THE BOARD IF SUCH PERSON IS
RECOMMENDED OR APPROVED BY A MAJORITY OF THE CONTINUING DIRECTORS.


5.             TERM OF SARS AND LIMITATIONS ON RIGHT TO EXERCISE.  THE TERM OF
THE SARS IS A PERIOD OF TEN (10) YEARS, EXPIRING ON THE TENTH (10TH) ANNIVERSARY
OF THE GRANT DATE (THE “EXPIRATION DATE”).  TO THE EXTENT NOT PREVIOUSLY
EXERCISED, THE SARS WILL LAPSE THREE MONTHS AFTER THE TERMINATION OF THE
GRANTEE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON.  THE COMMITTEE MAY,
SUBJECT TO SECTION 10(C) BELOW, PRIOR TO THE LAPSE OF THE SARS UNDER THE
CIRCUMSTANCES DESCRIBED IN THIS SECTION, EXTEND THE TIME TO EXERCISE THE SARS. 
IF THE GRANTEE OR HIS OR HER BENEFICIARY EXERCISES A SAR AFTER TERMINATION OF
EMPLOYMENT, THE SARS MAY BE EXERCISED ONLY WITH RESPECT TO THE SHARES THAT WERE
OTHERWISE VESTED AS OF SUCH TERMINATION.


6.             VALUE AND SETTLEMENT OF SARS.  THE VALUE DUE UPON EXERCISE OR
SETTLEMENT OF THE SARS IS CALCULATED AS FOLLOWS:  THE NUMBER OF SARS BEING
EXERCISED OR SETTLED, TIMES THE EXCESS, IF ANY, OF (I) THE FAIR MARKET VALUE OF
ONE SHARE OF STOCK ON THE DATE OF EXERCISE OR SETTLEMENT, OVER (II) THE BASE
VALUE OF THE SAR.  UPON SETTLEMENT OF THE SARS, THE RELATED DELIVERY OF SHARES
OF COMMON STOCK SHALL BE SUBJECT TO THE TAX WITHHOLDING PROVISIONS OF SECTION
10.  THE VALUE OF ANY FRACTIONAL SHARES OF COMMON STOCK SHALL BE PAID IN CASH AT
THE TIME CERTIFICATES ARE DELIVERED TO GRANTEE IN PAYMENT OF THE SARS.


7.             DIVIDEND EQUIVALENTS.  NO DIVIDEND EQUIVALENT RIGHTS SHALL ATTACH
TO THE SARS GRANTED HEREBY.


8.             ADJUSTMENTS TO SARS.  UPON OR IN CONTEMPLATION OF ANY
RECLASSIFICATION, RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT OR STOCK
DIVIDEND; ANY MERGER, COMBINATION, CONSOLIDATION OR OTHER REORGANIZATION; ANY
SPLIT-UP, SPIN-OFF, OR SIMILAR EXTRAORDINARY DIVIDEND DISTRIBUTION IN RESPECT OF
THE COMMON STOCK (WHETHER IN THE FORM OF SECURITIES OR PROPERTY); ANY EXCHANGE
OF COMMON STOCK OR OTHER SECURITIES OF THE COMPANY, OR ANY SIMILAR, UNUSUAL OR
EXTRAORDINARY CORPORATE TRANSACTION IN RESPECT OF THE COMMON STOCK; OR A SALE OF
SUBSTANTIALLY ALL THE ASSETS OF THE COMPANY AS AN ENTIRETY; THEN THE COMPANY
SHALL, IN SUCH MANNER, MAKE APPROPRIATE ADJUSTMENTS IN THE NUMBER OR TERMS OF
THE SARS, AS PROVIDED IN SECTION 15 OF THE PLAN.


9.             LIMITATION OF RIGHTS.  THE SARS DO NOT CONFER TO GRANTEE OR
GRANTEE’S BENEFICIARY ANY RIGHTS OF A SHAREHOLDER OF THE COMPANY UNLESS AND
UNTIL SHARES OF STOCK ARE IN FACT ISSUED TO SUCH PERSON IN CONNECTION WITH THE
EXERCISE OF THE SARS.  NOTHING IN THIS AGREEMENT SHALL INTERFERE WITH OR LIMIT
IN ANY WAY THE RIGHT OF THE COMPANY OR ANY AFFILIATE TO TERMINATE GRANTEE’S
EMPLOYMENT AT ANY TIME, NOR CONFER UPON GRANTEE ANY RIGHT TO CONTINUE IN THE
EMPLOYMENT OF THE COMPANY OR ANY AFFILIATE.


10.           INCOME TAX MATTERS.


(A)           IN ORDER TO COMPLY WITH ALL APPLICABLE FEDERAL OR STATE INCOME TAX
LAWS OR REGULATIONS, THE COMPANY MAY TAKE SUCH ACTION AS IT DEEMS APPROPRIATE TO
ENSURE THAT ALL APPLICABLE FEDERAL OR STATE PAYROLL, WITHHOLDING, INCOME OR
OTHER TAXES, WHICH ARE THE SOLE AND ABSOLUTE RESPONSIBILITY OF GRANTEE, ARE
WITHHELD OR COLLECTED FROM GRANTEE.

4


--------------------------------------------------------------------------------



(B)           THE COMPANY SHALL REASONABLY DETERMINE THE AMOUNT OF ANY FEDERAL,
STATE, LOCAL OR OTHER INCOME, EMPLOYMENT, OR OTHER TAXES WHICH THE COMPANY OR
ANY OF ITS AFFILIATES MAY REASONABLY BE OBLIGATED TO WITHHOLD WITH RESPECT TO
THE GRANT, VESTING, OR OTHER EVENT WITH RESPECT TO THE SARS.  THE COMPANY MAY,
IN ITS SOLE DISCRETION, WITHHOLD AN AMOUNT FROM THE PROCEEDS OF THE SARS UPON
EXERCISE OR SETTLEMENT SUFFICIENT TO SATISFY THE MINIMUM AMOUNT OF ANY SUCH
WITHHOLDING OBLIGATIONS THAT ARISE WITH RESPECT TO THE VESTING OF SUCH SARS. 
THE COMPANY MAY TAKE SUCH ACTION(S) WITHOUT NOTICE TO THE GRANTEE, AND THE
GRANTEE SHALL HAVE NO DISCRETION AS TO THE SATISFACTION OF TAX WITHHOLDING
OBLIGATIONS IN SUCH MANNER.  IF, HOWEVER, ANY WITHHOLDING EVENT OCCURS WITH
RESPECT TO THE SARS OTHER THAN UPON THE VESTING OF SUCH SARS, OR IF THE COMPANY
FOR ANY REASON DOES NOT SATISFY THE WITHHOLDING OBLIGATIONS WITH RESPECT TO THE
VESTING OF THE SARS AS PROVIDED ABOVE IN THIS SECTION 10(B), THE COMPANY SHALL
BE ENTITLED TO REQUIRE A CASH PAYMENT BY OR ON BEHALF OF THE GRANTEE AND/OR TO
DEDUCT FROM OTHER COMPENSATION PAYABLE TO THE GRANTEE THE MINIMUM AMOUNT OF ANY
SUCH WITHHOLDING OBLIGATIONS.


(C)           THE SARS EVIDENCED BY THIS AGREEMENT, AND THE RELATED PAYMENTS TO
GRANTEE IN SETTLEMENT OF VESTED SARS, ARE INTENDED TO BE TAXED UNDER THE
PROVISIONS OF SECTION 83 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AND ARE NOT INTENDED TO PROVIDE AND DO NOT PROVIDE FOR THE DEFERRAL OF
COMPENSATION WITHIN THE MEANING OF SECTION 409A(D) OF THE CODE.  THE COMPANY
RESERVES THE RIGHT TO AMEND THIS AGREEMENT, WITHOUT THE GRANTEE’S CONSENT, TO
THE EXTENT IT REASONABLY DETERMINES FROM TIME TO TIME THAT SUCH AMENDMENT IS
NECESSARY IN ORDER TO ACHIEVE THE PURPOSES OF THIS SECTION.


11.           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN AND EFFECTIVE (I) WHEN DELIVERED BY HAND,
(II) WHEN OTHERWISE DELIVERED AGAINST RECEIPT THEREFOR, OR (III) THREE (3)
BUSINESS DAYS AFTER BEING MAILED IF SENT BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED.  ANY NOTICE SHALL BE ADDRESSED TO THE
PARTIES AS FOLLOWS OR AT SUCH OTHER ADDRESS AS A PARTY MAY DESIGNATE BY NOTICE
GIVEN TO THE OTHER PARTY IN THE MANNER SET FORTH HEREIN:


(A)           IF TO THE COMPANY:

Deckers Outdoor Corporation

495-A South Fairview Avenue

Goleta, California  93117

Attention:  Chief Financial Officer


(B)           IF TO THE GRANTEE, AT THE ADDRESS SHOWN ON THE SIGNATURE PAGE OF
THIS AGREEMENT OR AT HIS MOST RECENT ADDRESS AS SHOWN IN THE EMPLOYMENT OR STOCK
RECORDS OF THE COMPANY.


12.           BINDING OBLIGATIONS.  ALL COVENANTS AND AGREEMENTS HEREIN
CONTAINED BY OR ON BEHALF OF ANY OF THE PARTIES HERETO SHALL BIND AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR PERMITTED SUCCESSORS AND ASSIGNS.


13.           CAPTIONS AND SECTION HEADINGS.  CAPTIONS AND SECTION HEADINGS USED
HEREIN ARE FOR CONVENIENCE ONLY, AND ARE NOT PART OF THIS AGREEMENT AND SHALL
NOT BE USED IN CONSTRUING IT.


14.           AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED, WAIVED, DISCHARGED,
OR TERMINATED OTHER THAN BY WRITTEN AGREEMENT OF THE PARTIES.

5


--------------------------------------------------------------------------------



15.           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PLAN CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS WRITTEN OR ORAL AGREEMENTS AND
UNDERSTANDINGS OF THE PARTIES, EITHER EXPRESS OR IMPLIED.


16.           CONFLICT OF PROVISIONS.  THE TERMS CONTAINED IN THE PLAN ARE
INCORPORATED INTO AND MADE A PART OF THIS AGREEMENT AND THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE PLAN.  IN THE EVENT OF ANY
ACTUAL OR ALLEGED CONFLICT BETWEEN THE PROVISIONS OF THE PLAN AND THE PROVISIONS
OF THIS AGREEMENT, THE PROVISIONS OF THE PLAN SHALL BE CONTROLLING AND
DETERMINATIVE.


17.           ASSIGNMENT.  GRANTEE SHALL HAVE NO RIGHT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY, TO (I) SELL, ASSIGN, MORTGAGE, PLEDGE OR
OTHERWISE TRANSFER ANY INTEREST OR RIGHT CREATED HEREBY, OR (II) DELEGATE HIS OR
HER DUTIES OR OBLIGATIONS UNDER THIS AGREEMENT.  THIS AGREEMENT IS MADE SOLELY
FOR THE BENEFIT OF THE PARTIES HERETO, AND NO OTHER PERSON, PARTNERSHIP,
ASSOCIATION OR CORPORATION SHALL ACQUIRE OR HAVE ANY RIGHT UNDER OR BY VIRTUE OF
THIS AGREEMENT.


18.           “MARKET STAND-OFF” AGREEMENT.  GRANTEE AGREES THAT, IF REQUESTED
BY THE COMPANY OR THE MANAGING UNDERWRITER OF ANY PROPOSED PUBLIC OFFERING OF
THE COMPANY’S SECURITIES (INCLUDING ANY ACQUISITION TRANSACTION WHERE COMPANY
SECURITIES WILL BE USED AS ALL OR PART OF THE PURCHASE PRICE), GRANTEE WILL NOT
SELL OR OTHERWISE TRANSFER OR DISPOSE OF ANY SARS HELD BY GRANTEE WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY OR SUCH UNDERWRITER, AS THE CASE MAY BE,
DURING SUCH PERIOD OF TIME, NOT TO EXCEED 180 DAYS FOLLOWING THE EFFECTIVE DATE
OF THE REGISTRATION STATEMENT FILED BY THE COMPANY WITH RESPECT TO SUCH
OFFERING, AS THE COMPANY OR THE UNDERWRITER MAY SPECIFY.


19.           SEVERABILITY.  SHOULD ANY PROVISION OR PORTION OF THIS AGREEMENT
BE HELD TO BE UNENFORCEABLE OR INVALID FOR ANY REASON, THE REMAINING PROVISIONS
AND PORTIONS OF THIS AGREEMENT SHALL BE UNAFFECTED BY SUCH HOLDING.


20.           APPLICABLE LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REFERENCE TO CHOICE OF LAW
PRINCIPLES, AS TO ALL MATTERS, INCLUDING, BUT NOT LIMITED TO, MATTERS OF
VALIDITY, CONSTRUCTION, EFFECT OR PERFORMANCE.


21.           NO AGREEMENT TO EMPLOY. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES.  THE RIGHT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO TERMINATE
AT WILL THE GRANTEE’S EMPLOYMENT AT ANY TIME (WHETHER BY DISMISSAL, DISCHARGE OR
OTHERWISE), WITH OR WITHOUT CAUSE, IS SPECIFICALLY RESERVED, SUBJECT TO ANY
OTHER WRITTEN EMPLOYMENT AGREEMENT TO WHICH THE COMPANY AND GRANTEE MAY BE A
PARTY.


22.           ATTORNEYS’ FEES.  IF ANY PARTY SHALL BRING AN ACTION IN LAW OR
EQUITY AGAINST ANOTHER TO ENFORCE OR INTERPRET ANY OF THE TERMS, COVENANTS AND
PROVISIONS OF THIS AGREEMENT, THE PREVAILING PARTY IN SUCH ACTION SHALL BE
ENTITLED TO RECOVER REASONABLE ATTORNEYS’ FEES AND COSTS.


23.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AGREEMENT AND ANY
PARTY HERETO MAY EXECUTE THIS AGREEMENT BY SIGNING ANY SUCH COUNTERPART.  THIS
AGREEMENT SHALL BE BINDING UPON GRANTEE AND THE COMPANY AT SUCH TIME AS THE
AGREEMENT, IN COUNTERPART OR OTHERWISE, IS EXECUTED BY GRANTEE AND THE COMPANY.

[Signature Page Follows]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Stock Appreciation
Rights Award Agreement as of the date first above written.

THE COMPANY:

 

GRANTEE:

 

 

 

 

 

DECKERS OUTDOOR CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

(Print Name)

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------